Citation Nr: 1144358	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma National Guard from August 1956 to November 1957 and on active military duty in the Navy from November 1957 to September 1961.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied claims for service connection for tinnitus and bilateral hearing loss.  

In July 2011, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to active military service.  

2.  The Veteran did not exhibit impaired hearing in service or sensorineural hearing loss within the first year following separation from service, and a preponderance of the evidence is against a finding that hearing loss is related to service.  


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


2. Chronic hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a March 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  At the Board hearing, the Veteran's representative stated that he would send any relevant VA outpatient treatment records that were created after November 2010, as this was the last date of VA records in the file.  (Transcript, p 10.)  No records have been received.  The Veteran received a VA examination in January 2011.  The Board finds the duties to notify and assist have been met.  




Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran contended in his February 2009 claim that bilateral hearing loss and tinnitus started in 1958.  He said he was treated at sick call on the USS Washoe County.  In a February 2009 statement, the Veteran said he was an assistant gunner while in the Navy.  The weapon was fired twice a month.  He said that this exposure to acoustic trauma would cause his ears to ring and hurt.  He also slept in a berth by the engine room, which was loud and noisy.  In his October 2009 notice of disagreement, the Veteran said he was a signalman.  He said he had numerous jobs in service which included firing the ship's weapons.  He admitted his DD 214 did not list a specialty number.  

Several statements were submitted by fellow service members.  L.R. said he was stationed aboard USS Washoe County with the Veteran.  The Veteran's station was first loader of one of the forward gun mounts.  D.W. also served aboard the same ship as the Veteran.  D.W. said the Veteran was a loader on the three inch gun mounts.  D.W. said he and the Veteran were exposed to high noise at all times both from guns and maintenance work on the ship.  C.T. was a shipmate of the Veteran in 1958.  C.T. said he and the Veteran were "attached to the Deck Force" on the USS Washoe County and operated gun mounts as first and second loaders.  

At the July 2011 Board hearing, the Veteran stated that when he was on the ship in service the ship's guns would be used "every time we got underway and went out at sea and then several times when we were at sea, we were always firing at drones or sleds."  (Transcript, p 3.)  The Veteran said automatic equipment was used to sharpen saws at his business for about fifteen years into running his business.  (Transcript, p 5.)  The Veteran said he didn't use ear protection because he worked in the office.  (Transcript, p 6.)  The Veteran asserted that he went to sick bay to complain about ringing in his ears but that the corpsman could not do much for him.  (Transcript, p 12.)  

Service treatment records are negative for treatment of, complaints for or diagnoses of hearing problems.  The Veteran's DD 214 says he had no specialty number; the civilian equivalent was able seaman (water transport).  In August 1956, a National Guard (NG) report of medical examination showed the Veteran's ears were clinically normal.  The whispered and spoken voice hearing tests were normal; 15/15 for both ears.  The NG report of separation shows the Veteran was a mechanic's helper.  

A November 1957 report of medical examination showed the Veteran's ears were clinically normal.  The whispered voice hearing test was normal; 15/15 for both ears.  On the report of medical history, the Veteran stated he did not have ear, nose or throat trouble.  He reported that his last job was working as an ice plant employee.  His sick call treatment record shows he was treated for a variety of minor illnesses (headache, tonsillitis, etc) while aboard the USS Washoe County, but not for any hearing-related illnesses.  At separation in September 1961, the report of medical examination showed his ears were clinically normal.  The whispered and spoken voice hearing tests were also normal; 15/15 for both ears.  

A private audiologist evaluated the Veteran in May 2009.  The Veteran stated he had bilateral hearing loss and tinnitus that began while serving in the Navy.  He said he was exposed to hazardous noise from guns as a first loader on the ship.  He felt that his exposure caused bilateral hearing loss and tinnitus that he currently experienced.  

Tinnitus was described as buzzing in both ears.  The Veteran said he had trouble hearing normal conversational speech, especially while background noise was present.  He said he did not have access to hearing protection while in service.  His post-discharge work included tree-trimming, factory work, and saw sharpening.  He said hearing protection was not consistently used.  

An otoscopic examination was normal.  Pure tone results of the audiologic evaluation showed a moderately to severe high frequency sensorineural hearing loss in the left ear and a moderate sloping to profound high frequency sensorineural hearing loss in the right.  Word recognition scores were measured using Maryland CNC Word Lists.  Word recognition scores were 64 percent at 65 decibels in the right ear and 72 percent at 60 decibels in the left ear.  Test reliability was good.  

The diagnosis was binaural hearing loss and tinnitus.  The audiologist stated: 

After reviewing the veteran's service history, it is just as likely as not that at least some of the veterans (sic) hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service, although the degree is unknown due to the patient's post-discharge history of noise exposure.  

In January 2011, the Veteran received a VA examination.  The examiner noted the Veteran was claiming service connection for bilateral hearing loss and tinnitus.  The examiner summarized the Veteran's service history; it was noted his National Guard records showed he worked in the motor pool.  In the Navy, he was on the deck force and general quarters on gun mount.  After that, he worked as a signalman.  

The Veteran told the examiner that as a civilian he was a tree trimmer for a nursery for a year from 1961 to 1962 and did not use hearing protection.  He then worked for a mobile home manufacturing company as a purchasing agent; he bought all the parts needed for the product from 1963 to 1965.  He then worked for various saw shops from 1965 to 1972 sharpening saws without hearing protection.  From 1972 to 2007, he was the owner and operator of a saw sharpening business.  He said he did not use hearing protection but was in the office most of the time.  His business folded in 2007 and he was now retired.  He had noticed hearing loss for the past 20 years.  

The examiner noticed the Veteran asserted he went to sick bay while on the USS Washoe County several times due to ringing in his ears, but his claims file did not reflect he had made such complaints.  The results of pure tone thresholds are below: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
65
70
LEFT
15
15
20
60
70

Word recognition scores were obtained using the Maryland CNC Word List and were 84 percent for the right ear and 92 percent for the left ear.  The scores were described as good bilaterally.  

The examiner stated that the claims file was read and summarized service treatment records.  The private May 2009 hearing evaluation was also noted; threshold values were very similar to the ones measured at the examination.  The examiner pointed out that the Veteran did not start noticing a hearing loss until about 20 years prior.  He was discharged in 1961 and had a lot of non-military noise exposure in the meantime.  The examiner noted the Veteran did not report or complain of symptoms of bilateral hearing loss or tinnitus in VA records.  The examiner opined that it was her professional opinion that it was less likely than not that current threshold values were secondary to acoustic trauma in the military.  

The examiner also opined that it was less likely than not that recurrent tinnitus, primarily in the left ear but sometimes in both ears, was secondary to acoustic trauma in the military.  

The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  The Veteran's shipmates are competent to report what they observed about the Veteran's exposure to acoustic trauma in service.  The clinicians are competent to evaluate the Veteran's hearing and offer an opinion in conjunction with their evaluation.  

To the extent the Veteran is claiming that his current hearing loss is related to in-service acoustic trauma or that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id.  

The Veteran initially claimed in February 2009 that his bilateral hearing loss started in 1958.  At the January 2011 VA examination, he stated that he noticed his bilateral hearing loss about 20 years ago, or in 1991.  The Veteran separated from service in 1961.  Both facts cannot be true; either he noticed his hearing loss in 1958 or he noticed it started in 1991.  The Board finds the Veteran is not a credible source for when his bilateral hearing loss started; credibility is a determination for the Board under Caluza, 7 Vet. App. 498.  The Board finds the Veteran has been relatively consistent regarding reporting ringing in his ears during service.  

The Veteran's fellow service members are credible in reporting exposure to some acoustic trauma in service and some acoustic trauma is conceded.  There is no evidence to show the clinicians are not credible.  

The Board finds that service connection for tinnitus is warranted.  As the Veteran experienced acoustic trauma in service and his claim of continuity of symptoms since service is credible, the Board will resolve doubt in his favor and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In doing so, the Board has taken into account the circumstances of the Veteran's service and all lay evidence.  38 U.S.C.A. § 1154(a)(1).  

The Board finds that service connection for bilateral hearing loss is not warranted.  The Board has considered both the May 2009 private audiologist report as well as the January 2011 VA examination report.  On the issue of service connection for bilateral hearing loss, the Board finds the January 2011 VA opinion to be the most factually accurate and well-supported opinion in the file.  Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner interviewed the Veteran, reviewed and summarized information in the claims file, performed an audiology evaluation and then offered an opinion based on all of the information-including the Veteran's post-service history of noise exposure and his inconsistent statements.  The private audiologist's opinion stated it was as likely as not the bilateral hearing loss was related to service, but did not offer a rationale other than a discussion of the effects of inservice and post service noise exposure.  The Board assigns more weight to the January 2011 VA examiner's opinion.  

The Board finds that the one year presumption also does not apply here as there is no evidence that bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  The Veteran does not allege and the record does not show that he was in combat; the presumption does not apply.  38 U.S.C.A. § 1154(b).  

The Board finds that acoustic trauma did occur in service, but a clear preponderance of the evidence is against a finding that hearing loss had its onset in service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


